DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 06/03/2022.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming device comprising display for displaying a game wherein a condition is met to conduct a number of game instances wherein the number is of instances is selected randomly.  For each instance select a subset of columns of symbol positions to be populated by a defined symbol and visually change the defined symbol into a first oversized defined symbol to occupy a first column of symbol positions for a current game instance and at least one subsequent game instance.  In response to a second adjacent column of symbol positions being populated by a second oversized defined symbol animate the first oversized defined symbol being combined with the second oversized defined symbol to form a third oversized defined symbol occupying both positions.  Evaluate symbols selected and the oversized symbol.  The closest prior art of record, Yoshizawa (US Pub. No. 2008/0132322 A1) teaches a gaming device comprising a game wherein a number of instances of a game is carried out wherein in a instance a defined symbol is grouped together to form an oversized symbol occupying more than one symbol position.  However, Yoshizawa and the other prior art of record does not teach, make obvious, or anticipate all the features above regarding the multiple instances of the game carrying over an oversized symbol which is formed in a previous instance and which is later combined to make a new oversized symbol based on a second oversized adjacent symbol being formed with the step including an animation to have the combination form a new oversized symbol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/15/2022